       Case 2:20-cv-00838-SM-MBN Document 18 Filed 05/21/20 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    CAROLYN JOHNSON,                                                      CIVIL DOCKET
        Plaintiff

    VERSUS                                                                NO. 20-838

    ALLSTATE FIRE AND CASUALTY                                            SECTION: “E” (5)
    INSURANCE CO. ET AL,
        Defendants


                                  ORDER AND REASONS

       Before the Court is a Motion to Remand filed by Plaintiff Carolyn Johnson.1 For

the following reasons, the motion is GRANTED.

                                       BACKGROUND2

       On January 24, 2020, Plaintiff Carolyn Johnson filed an action in state court

against Defendants, Allstate Fire and Casualty Insurance Co. (“Allstate”), Amica Mutual

Insurance Co. (“Amica”), Michael Lamonica, and Progressive Paloverde Insurance Co.

(“Progressive”),3 for injuries arising out of automobile accident that occurred on February

12, 2019 when Michael Lamonica collided with a vehicle in which Plaintiff was a

passenger.   4   Amica and Allstate each provided insurance policies to Lamonica.                   5


Progressive provided an uninsured/underinsured motorist insurance policy to Plaintiff.6




1 R. Doc. 7. Defendants, Amica Mutual Insurance Company and Michael Lamonica, filed an opposition. R.
Doc. 13. Plaintiff filed a reply. R. Doc. 14.
2 The facts recited herein are as alleged in Plaintiff’s state court petition. R. Doc. 1-1.
3 R. Doc. 1-1.
4 Id. at ¶¶ II-IV.
5 Id. at ¶¶ VII-VIII.
6 Id. at ¶ IX.


                                                  1
        Case 2:20-cv-00838-SM-MBN Document 18 Filed 05/21/20 Page 2 of 9



As conceded in the Notice of Removal, all defendants were served with Plaintiff’s petition

on February 11, 2020.7

        On March 10, 2020, Amica and Michael Lamonica (collectively, the “Removing

Defendants”) removed this case to federal court.8 They contend federal subject matter

jurisdiction is proper under 28 U.S.C. § 1332.9 In their Notice of Removal, the Removing

Defendants provide:

        All defendants who have been properly served consent to the removal of this
        case to federal court except for Progressive Paloverde Insurance Company
        who we made efforts to contact but did not receive a response.10

No written consent to removal from Allstate was attached to the Notice of Removal.

        On April 9, 2020, Plaintiff filed the instant Motion to Remand.11 Plaintiff argues

the case must be remanded to state court because the Removing Defendants “seek to

invoke this Court’s jurisdiction based on the unsupported allegation in their Notice of

Removal that ‘the amount in controversy exceeds $75,000.00, excluding interest and

costs,’ in accordance with 28 U.S.C. §1332(a),” and, further, “the removing Defendants

failed to secure the consent of all Defendants prior to filing their Removal.”12 With respect

to the consent issue, the Removing Defendants contend they timely obtained the consent

of all defendants to removal because “[r]ight after Defendants filed their Notice of

Removal on March 10, 2020, Defendants’ counsel received a phone call from

Progressive’s counsel stating that they consented to the removal.”13 In her reply, Plaintiff

notes “[n]o specific facts are provided to the Court, nor any affidavit, correspondence, or


7 R. Doc. 1 at ¶ IV.
8 R. Doc. 1.
9 Id. at ¶¶ IV-XIII.
10 Id. at ¶ XIV.
11 R. Doc. 7.
12 R. Doc. 7-1 at 1. Plaintiff does not dispute that complete diversity exists.
13 R. Doc. 13 at 7.


                                                        2
       Case 2:20-cv-00838-SM-MBN Document 18 Filed 05/21/20 Page 3 of 9



other evidence in support of Defendants’ efforts or circumstances concerning why they

were unable to secure Progressive’s consent.”14

                                      LEGAL STANDARD

        Federal courts are courts of limited jurisdiction and possess only the authority

conferred upon them by the U.S. Constitution or by Congress. 15 “The removing party

bears the burden of showing that federal jurisdiction exists and that removal was

proper.”16 Federal law allows for state civil suits to be removed to federal courts in certain

instances. 17 Generally, removal jurisdiction is governed by 28 U.S.C. § 1441(a), which

provides:

        Except as otherwise expressly provided by Act of Congress, any civil action
        brought in a State court of which the district courts of the United States have
        original jurisdiction, may be removed by the defendant or the defendants,
        to the district court of the United States for the district and division
        embracing the place where such action is pending.18

        In this case, Plaintiff argues the Removing Defendants failed to comply with the

removal requirements set forth in 28 U.S.C. § 1446(b). Section 1446(b) provides, in

pertinent part:

        (1) The notice of removal of a civil action or proceeding shall be filed within
        30 days after the receipt by the defendant, through service or otherwise, of
        a copy of the initial pleading setting forth the claim for relief upon which
        such action or proceeding is based, or within 30 days after the service of
        summons upon the defendant if such initial pleading has then been filed in
        court and is not required to be served on the defendant, whichever period is
        shorter.




14 R. Doc. 14 at 3.
15 Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
16 See Manguno v. Prudential Property and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
17 See 28 U.S.C. § 1441.
18 Id. § 1441(a).


                                                   3
        Case 2:20-cv-00838-SM-MBN Document 18 Filed 05/21/20 Page 4 of 9



        (2)
                (A) When a civil action is removed solely under section 1441(a), all
                defendants who have been properly joined and served must join in
                or consent to the removal of the action.
                (B) Each defendant shall have 30 days after receipt by or service on
                that defendant of the initial pleading or summons described in
                paragraph (1) to file the notice of removal.19
                                       LAW AND ANALYSIS

         As provided above, § 1446(b) permits a case to be removed within the requisite

thirty-day limitations period if “all defendants who have been properly joined and served

. . . join in or consent to the removal of the action.”20 Because the exercise of removal

jurisdiction raises significant federalism concerns, courts construe the requirements of

§ 1446(b) strictly.21

        In line with this strict construction, the Fifth Circuit interprets § 1446(b)(2)(A) as

requiring that, in suits with more than one defendant, all served and properly joined

defendants must consent to removal.22 Accordingly, a failure of all defendants who have

been served to timely consent to removal renders the removal defective.23 Under this “rule

of unanimity,” it is not necessary for each defendant to sign the original petition for

removal.24 However, as the Fifth Circuit explained in Getty Oil Corp. v. Ins. Co. of N.A.,

each defendant must “itself” consent to removal and “there must be some timely filed

written indication from each served defendant, or from some person or entity purporting




19 28 U.S.C. § 1446(b)(1)-(2)(B).
20 Id.
21 See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09 (1941); Eastus v. Blue Bell Creameries,

L.P., 97 F.3d 100, 106 (5th Cir. 1996).
22 Getty Oil Corp. v. Ins. Co. of N.A., 841 F.2d 1254, 1262 (5th Cir. 1988) (citing Brown v. Demco, Inc., 792

F.2d 478, 481 (5th Cir.1986)).
23 Id.
24 Id.


                                                     4
       Case 2:20-cv-00838-SM-MBN Document 18 Filed 05/21/20 Page 5 of 9



to formally act on its behalf in this respect and to have authority to do so.”25 “Otherwise,

there would be nothing on the record to ‘bind’ the allegedly consenting defendant.”26

       There are several exceptions to the general rule requiring all defendants to join in

or consent to removal, including: “(1) the non-joining defendant has not been served with

service of process at the time the removal petition is filed; (2) the non-joining defendant

is merely a nominal or formal party; and, (3) the removed claim is a separate and

independent claim as defined by 28 U.S.C. § 1441(c).”27 If a removing defendant claims

one of these exception applies, the defendant must include in its notice of removal “the

reason why a defendant named in such action has not joined the petition for removal.”28

“A petition for removal filed by less than all defendants is considered defective if it does

not contain an explanation for the non-joinder of those defendants.”29

       Written indication of consent to removal is “untimely” if it is not provided within

the thirty-day limitations period set forth in § 1446(b). The Fifth Circuit has recognized

that the timeliness requirement set forth in § 1446(b) may only be excused under

“exceptional circumstances.” 30 “[T]hose instances where [the Fifth Circuit] has exercised

its equitable powers to permit a party to consent to removal outside of the statutorily

prescribed time frame often concern plaintiff[s’] conduct, and not untimely consent to

removal by a defendant.”31 Indeed, as another section of this court has observed, “[t]he




25 Id. at 1262 n.11 (emphasis added).
26 Id.
27 Courtney v. Benedetto, 627 F. Supp. 523, 526 (M.D. La. 1986) (citing Mason v. International Business

Machines & RTKL, 543 F. Supp. 444, 446 n.1. (M.D.N.C. 1982); Albonetti v. GAF Corporation—Chemical
Group, 520 F. Supp. 825, 827 (S.D. Tex.1981)).
28 Id. (citations omitted).
29 Id. (citations omitted).
30 Getty Oil, 841 F.2d at 1263 n. 12 (citations omitted).
31 Ortiz v. Young, 431 F. App'x 306, 307 (5th Cir. 2011).


                                                  5
       Case 2:20-cv-00838-SM-MBN Document 18 Filed 05/21/20 Page 6 of 9



few district courts that have found exceptional circumstances generally confronted

situations involving bad faith, forum manipulation, and lost filings.”32

        In this case, the Removing Defendants contend “[r]ight after Defendants filed their

Notice of Removal on March 10, 2020, Defendants’ counsel received a phone call from

Progressive’s counsel stating that they consented to the removal.” 33 However, the

Removing Defendants have provided no written indication showing Progressive itself

consented to removal, as required by Getty Oil. Likewise, “nothing in the record, except

[the Removing Defendant’s] unsupported statement in the original removal petition,

indicates that [Allstate] actually consented to removal when the original petition was

filed.” 34 In Getty Oil, the Fifth Circuit expressly held a removing defendant’s mere

assertion in its notice of removal that its codefendant consented to removal is insufficient

to satisfy the writing requirement. 35 Without written indication of consent from

Progressive and Allstate, “there [is] nothing on the record to ‘bind’ the allegedly

consenting [non-removing] defendant[s],” 36 and the Court can only speculate as to

whether Progressive and Allstate actually gave consent to the removal. Such speculative

compliance with § 1446(b) clearly does not comport with a strict construction of the

requirements of § 1446(b).

        To be certain, Allstate and Progressive were indeed required to give their written

consent to removal, as none of the exceptions to the general rule requiring all defendants



32 Alford v. Chevron U.S.A. Inc., Civil Action No. 13–5457, 2014 WL 37600, at *7 (E.D. La. Jan. 6, 2014)

(citing Turner v. Mine Safety Appliances Co., No. 01–0325, 2001 WL 456351, at *3 (E.D. La. Apr. 27, 2001);
Prescott v. Mem'l Med. Center–Livingston, No. 9:00CV–0025, 2000 WL 532035, at *5 n. 8 (E.D. Tex.
Mar.25, 2000)).
33 R. Doc 13 at 7 (emphasis added).
34 See Getty Oil, 841 F.2d at 1262 n.11.
35 Id.
36 See id.


                                                    6
       Case 2:20-cv-00838-SM-MBN Document 18 Filed 05/21/20 Page 7 of 9



to join in or consent to removal apply in this case. The Removing Defendants concede the

non-joining defendants, Progressive and Allstate, were served with service of process at

the time the Notice of Removal was filed.37 Further, the Removing Defendants do not

contend, nor would it be accurate to say, that either Progressive or Allstate is merely a

nominal defendant. Finally, the removed claims are not separate and independent claims

as defined by 28 U.S.C. § 1441(c).

        Additionally, no “exceptional circumstances” warrant excusal from the timeliness

requirement imposed by § 1446(b), as nothing in the record reflects—nor do the

Removing Defendants allege—that dilatory tactics on the part of Plaintiff such as bad faith

or forum manipulation prevented the Removing Defendants from timely obtaining

Allstate’s or Progressive’s timely written consent to removal.

        In their opposition to the Motion to Remand, the Removing Defendants argue that,

if the Court finds they did not timely obtain Progressive’s consent, “then Defendants can

still show that they affirmatively explained why it failed to receive Progressive’s consent

in their Notice of Removal, which is all that is required under federal law.”38 In support

of their position, the Removing Defendants cite as support P-Nut Carter’s Fireworks, Inc.

v. Carey.39 P-Nut involved one of the three exceptions to the general rule requiring all

defendants to join in or consent to removal, discussed supra. The P-Nut court explained

that, in order to fit within the nominal defendant exception, removing defendants “must

affirmatively explain the absence of his codefendant in the removal petition; otherwise,




37 R. Doc. 1 at ¶ IV.
38 R. Doc. 13 at 7.
39 685 F. Supp. 952, 953 (D.S.C. 1988).


                                            7
       Case 2:20-cv-00838-SM-MBN Document 18 Filed 05/21/20 Page 8 of 9



the removal petition is rendered defective.” 40 As discussed above, the Removing

Defendants in this case do not allege, nor would it be to say accurate, that either

Progressive or Allstate is a nominal defendant. As a result, the P-Nut case is inapplicable

in this case.

        Even assuming the Removing Defendants are correct that this case was otherwise

removable, the Removing Defendants cannot cure the written consent deficiency by now

amending their Notice of Removal. The right to amend removal petitions to show

jurisdiction “after the thirty day period set forth in 28 U.S.C. § 1446(b) is considered

limited and cannot be used to cure ‘a substantial defect in removal proceedings.’” 41

“[F]ailure to join in or consent to removal [after the lapse of the thirty-day period under

1446(b)] [is] a substantial defect in the removal proceeding.”42 In this case, the petition

was served on defendants on February 11, 2020, and, as a result, the thirty-day limitations

period under § 1446(b) has lapsed. The Removing Defendants failed to file any written

indication of Allstate’s or Progressive’s consent to removal before the expiration of the

thirty-day period, or anytime thereafter. Because the thirty-day limitations period under

§ 1446(b) has lapsed, the Removing Defendants are not entitled to amend their Notice of

Removal to provide written indication of Allstate’s and Progressive’s consent to removal,

assuming any such writings exist.43

        Accordingly;



40 Id. (citations omitted) (remanding a case to state court, explaining the removing defendant failed to

“affirmatively explain the absence of his codefendant in the removal petition” and “a timely cure of the
petition has not been made within the thirty-day period provided for in 28 U.S.C. § 1446”).
41 Courtney, 627 F. Supp. at 527 (quoting Mason, 543 F. Supp. at 446).
42 Id.
43 Because the Court finds remand appropriate on the ground that the unanimous consent requirement of

§ 1446(b)(2)(A) is not satisfied, the Court need not address Plaintiff’s other ground for remand, failure to
demonstrate the amount-in-controversy exceeds $75,000, as required under 28 U.S.C. § 1332.

                                                     8
          Case 2:20-cv-00838-SM-MBN Document 18 Filed 05/21/20 Page 9 of 9



                                      CONCLUSION

           IT IS ORDERED that Plaintiff’s Motion to Remand44 this case to state court is

hereby GRANTED.

           New Orleans, Louisiana, this 21st day of May, 2020.



                                        ________________________________
                                                 SUSIE MORGAN
                                          UNITED STATES DISTRICT JUDGE




44   R. Doc. 7.

                                             9
